Citation Nr: 1202745	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-22 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private facility on May 27, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from June and July 2008 decisions of a Department of Veterans Affairs (VA) Medical Center.  A notice of disagreement was filed in October 2008, a statement of the case was issued in April 2010, and a substantive appeal was received in June 2010.  The appellant testified at a Board hearing in March 2011; the transcript is of record.


FINDING OF FACT

1.  The appellant has no service-connected disabilities.  

2. The appellant received medical care at Cumberland Medical Center on May 27, 2008.

3.  A VA medical facility was not feasibly available and a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred on May 27, 2008, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. the nature of the treatment the Veteran received, the nature of the Veteran's service connected disabilities) are not in dispute, and whether the Veteran is entitled to payment or reimbursement for the medical expenses in question is wholly a matter of interpretation of the pertinent statute and the regulatory provisions based on that statute.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In any event, the appellant was issued proper VCAA notice subsequent to receipt of his claim and the June and July 2008 decisions, which provided notice of the information and evidence necessary to support his claim.

Criteria & Analysis

The appellant is seeking entitlement to payment for unauthorized medical expenses incurred on May 27, 2008.  Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility on May 27, 2008.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the appellant has never claimed that he had any prior authorization from VA for medical treatment at Cumberland Medical Center on May 27, 2008.  While acknowledging the Veteran's report that he spoke to a VA nurse prior to going to Cumberland Medical Center, this does not constitute proper authorization.  Thus, this fact is not in dispute.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered to a veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3)  For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability;

(4)  For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The appellant does not meet all of the criteria of 38 C.F.R. § 17.120(a) because the care was not rendered for a service-connected disability or nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability.  Service connection is not in effect for any disability.  Additionally, there was no evidence that the appellant was participating in a rehabilitation program.  Nor has the appellant alleged that his treatment was for any of these aforementioned purposes.  The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Consequently, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

As the appellant was not seeking care for a service-connected disability, the Veteran's claim must be considered under the Millennium Health Care and Benefits Act, Public Law 106-177, also known as the Millennium Bill Act.  This Act is effective May 29, 2000, and is codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  The statute found at 38 U.S.C.A. § 1725 was amended, effective October 10, 2008.  Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); see also 76 Fed. Reg. 245, 79067-79072 (January 20, 2012).

Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson.

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

Treatment records on file reflect that on Tuesday, May 27, 2008 at 7:31 p.m., the appellant was admitted to the emergency room at the Cumberland Medical Center in Crossville, Tennessee.  On intake at the Cumberland Medical Center, it was noted that the appellant reported that he had been ill for several days with increasing shortness of breath and general illness.  The appellant's respiration was unlabored but his breath sounds were diminished.  His lungs sounded diminished in right lower lobe.  The appellant reported a productive cough with yellow sputum.  The admitting diagnosis was chest pain and shortness of breath.  At 8:18 p.m., the appellant was seen by a physician wherein the chief complaint noted was cough.  The physician noted that the appellant complained of a productive cough.  The physician's impression was acute bronchitis and chronic obstructive pulmonary disease (COPD) exacerbation.  He underwent an EKG.  He was discharged at 9:23 p.m. and the diagnosis was acute bronchitis and COPD exacerbation.  

VA reviewed the claim for reimbursement and it was determined that a VA facility was feasibly available to provide the care rendered at the Cumberland Medical Center.  

The appellant testified that on the date in question he called the VA Medical Center (VAMC) in Murfreesboro, Tennessee, and upon explaining his symptoms to the nurse he was told to go to the nearest hospital.  The appellant testified that the Murfreesboro VAMC is the closest medical facility to his home and is approximately 80 miles away.  The appellant testified that Cumberland Medical Center is approximately 15 minutes from his home, and a map search reflects that the facility is approximately 19 miles from his home.  The appellant testified that he had been experiencing symptoms of shortness of breath and chest pain.  He testified that he had a heart attack in 1989, and he was experiencing pain, sharp and severe at times, and shortness of breath which are the same symptoms he experienced at the time of his heart attack.  He stated that the symptoms had started about two hours prior and were getting "heavier and heavier."  In the morning, he had "small pain" and by the evening it was "severe."  The appellant also testified that his daughter was dying at the time and his spouse had to drive him to Cumberland Medical Center, but they chose the shortest route because they did not want to leave their daughter by herself for a long period.  

Upon review of the evidence of record, the Board acknowledges the appellant's assertions that he was experiencing chest pain and shortness of breath, symptoms which were similar to those experienced at the time of a 1989 heart attack.  Based on experiencing such symptoms and his medical history, it seems logical that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  Thus, with such expectation in mind, it would not be considered reasonable to drive 80 miles to the closest VAMC, but rather to seek treatment at the closest hospital, which in this case was approximately 19 miles from his home.  While the Board finds the appellant's statements to be credible and to be consistent with his complaints at the time of his emergency room admission, it is troublesome that once he actually saw a physician, the main complaint was a cough, not chest pain or shortness of breath.  In fact, the physician did not note any chest pain or shortness of breath, but rather a productive cough.  As detailed, the final diagnoses were acute bronchitis and exacerbation of COPD.  Treatment for a cough would not constitute a symptom in which a delay in treatment - driving 80 miles to a VAMC- would be hazardous to life or health.  However, in light of the Veteran's medical history, his symptoms which he reported on admission, the fact that the closest VAMC was 80 miles away, and in consideration of his need to be close to his daughter due to her failing health, the Board finds that the evidence is at least in equipoise and therefore supports a finding that delay of medical emergency treatment on May 27, 2008, would have been hazardous to life or health and that a VAMC was not feasibly available.  

Accordingly, the criteria have been met for entitlement to payment or reimbursement for unauthorized medical services provided at Cumberland Medical Center on May 27, 2008.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at Cumberland Medical Center on May 27, 2008, is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


